DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of Species 1 (claims 1-20) in the reply filed on 5/17/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner for searching and examination.  This is not found persuasive because there would be additional search and/or examination for additional set of claims thus it would be a serious burden on the Examiner.  Furthermore, it is noted that the only proper traverse to an election of species requirement is to state that the species are not patentably distinct.  If the Applicant(s) wish to do so, they, and their admission that one species is not patentably distinct over the other, will provide an express admission that a rejection of one species necessarily is a rejection of all species.  The requirement is still deemed proper and is therefore made FINAL.
Claims 21-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by MacCrehan et al. (US 2014/0021270).
For claim 1, MacCrehan et al. teach a method of making a training aid for detecting a biohazard, the method
comprising the steps of: providing a material that releases one or more analytes (see [0007]-[0009], [0024]-[0026], [0028]-[0032]); positioning a polymer layer in proximity and physically separated from the material, wherein the one or more analytes are capable of release from the material and contact with the polymer layer (see [0007]-[0009], [0024]-[0026], [0028]-[0032]); capturing the one or more analytes that contact the polymer layer to obtain an analyte-infused polymer layer (see [0007]-[0009], [0024]-[0026], [0028]-[0032]); inactivating any agents on or in the analyte-infused polymer layer to render- safe the analyte-infused polymer layer (see [0007]-[0009], [0024]-[0026], [0028]-[0032]); and storing the render-safe analyte-infused polymer layer in a substantially air-tight canister with a removable lid for subsequent use in training (see [0007]-[0009], [0024]-[0026], [0028]-[0032], [0042]); thereby making the training aid for biohazard detection (see [0007]-[0009], [0024]-[0026], [0028]-[0032]).
	For claim 2, MacCrehan et al. teach wherein the material comprises a biological material and the agent is a biological agent (see [0055] and [0057]).
	For claim 3, MacCrehan et al. teach wherein the inactivating step comprises heating the analyte-infused polymer layer to a temperature sufficient to inactivate biological agents on or in the analyte-infused polymer layer (see [0028] and [0030]).
	For claim 4, MacCrehan et al. teach wherein the inactivating step is selected from the group consisting of: 
steam heating;
dry heating (see [0028] and [0030]);
irradiating with electromagnetic radiation; and
filtering the material prior to the capturing step to remove any biological materials and prevent biological materials from contacting the polymer layer.
	For claim 5, MacCrehan et al. teach wherein the polymer layer is positioned in an inner volume defined by a shallow and seamless canister (see [0031]).
	For claim 6, MacCrehan et al. teach wherein the removable lid (equivalent to gate, see [0042]) is configured to cover the canister inner volume having the polymer layer in a substantially air-tight configuration.
	For claim 7, MacCrehan et al. teach the step of heating the polymer layer and a canister before the positioning step to remove unwanted volatile organic compounds associated with the polymer or the canister (see [0028],[0031] and [0054]).
	For claim 8, MacCrehan et al. teach wherein the heating step comprises heating the analyte-infused polymer layer and canister (see [0028],[0031] and [0054]).
	For claim 14, MacCrehan et al. teach wherein the polymer layer comprises polydimethylsiloxane (PDMS) (see [0024]).
	For claim 16, MacCrehan et al. teach the step of removing unwanted polymer impurities by heating the polymer layer to at least 125 °C for at least one hour (see [0029] and [0030]).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 9-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacCrehan et al. (US 2014/0021270.
For claims 9, 10 and 19, as described above, MacCrehan et al. disclose most of the claimed invention except for mentioning the inactivating step comprises: autoclaving the polymer layer to an elevated temperature and pressure to sterilize the analyte-infused polymer layer.
	However, it is noted that MacCrehan et al. disclose the step of heating the polymer substrate to remove impurities (see [0028],[0029] and [0054]), which is considered as a sterilizing step functional equivalent to the sterilizing step of autoclaving as claimed.  Therefore, it would have been obvious to one of ordinary skill in the art to use either sterilizing step of heating as taught in MacCrehan et al. or sterilizing step of autoclaving as claimed, since to do so would merely replace one old and well known sterilizing step with another art equivalent old and well known sterilizing step in order to remove impurities in the polymer layer.
For claim 11, as described above, MacCrehan et al. disclose most of the claimed invention except for mentioning wherein the inactivating step comprises introducing the analyte-infused polymer layer to a temperature that is between 125°C and 155°C for a time period of between 0.5 hours and 1.5 hours.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of MacCrehan et al. so as to include the inactivating step comprises introducing the analyte-infused polymer layer to a temperature that is between 125°C and 155°C for a time period of between 0.5 hours and 1.5 hours, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the temperature has to be in between 125°C and 155°C and the time period has to be in between 0.5 hours and 1.5 hours, it is believed that through trial and error during the manufacturing process that one comes up with a desirable temperature and/or time to meet the design criteria. 
For claim 12, as described above, MacCrehan et al. disclose most of the claimed invention except for mentioning a sensitivity of at least 85% and/or a specificity of at least 90%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of MacCrehan et al. so as to include a sensitivity of at least 85% and/or a specificity of at least 90%, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the sensitivity has to be at least 85% and/or a specificity of at least 90%, it is believed that through trial and error during the manufacturing process that one comes up with a desirable sensitivity to meet the design criteria. 
For claim 15, as described above, MacCrehan et al. disclose most of the claimed invention except for mentioning wherein the PDMS layer has a depth that is greater than or equal to 2 mm and less than or equal to a canister inner volume depth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of MacCrehan et al. so as to include the PDMS layer has a depth that is greater than or equal to 2 mm and less than or equal to a canister inner volume depth, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the depth of the PDMS layer has to be greater than or equal to 2 mm and less than or equal to a canister inner volume depth, it is believed that through trial and error during the manufacturing process that one comes up with a desirable depth to meet the design criteria. 
For claim 17, as described above, MacCrehan et al. disclose most of the claimed invention except for mention the use of a volatile organic compound (VOC) material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the the teaching of MacCrehan et al. so as to include the use of a volatile organic compound (VOC) material, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use, environmental advantages and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in MacCrehan et al..  



For claim 18, MacCrehan et al. as modified further disclose wherein the microorganism is selected from the group consisting of: a bacteria (see [0057]); a virus; a fungus; a prion; and a combination thereof.
For claim 19, MacCrehan et al. as modified further disclose the material comprises a toxin, the toxin selected from the group consisting of: a plant toxin; a bacterial toxin (see [0047] and [0057]); a marine toxin; a fungal toxin; and any combination thereof.
For claim 20, as described above, MacCrehan et al. further disclose the use for a canine-training application (see [0025} and [0026]); however, it lacks to mention at least six-months.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of MacCrehan et al. so as to include the use for a canine-training application of at least six-months, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Albawi et al. (US 9713318) teaches an automatic bird cage having a camera that displays the bird actions inside the cage.
	The prior art Nguyen (US 2019/0254260) teaches a birdhouse having a controller in communication with a user permitting the user to modulate the control from a remote location.
	The prior art Mazzapica (US 2019/0216044) teaches an enclosure having video cameras to record the lifecycle of creatures living within the enclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644